



Exhibit 10.1
Summary of 2018 Bonus Program


The following is a summary description of the terms and conditions of the 2018
Bonus Program, under which quarterly bonuses may be paid to the Company’s “named
executive officers” (as defined in Item 402(a)(3) of Regulation S-K promulgated
by the Securities and Exchange Commission) (“NEOs”) as determined by the Board
of Directors (“Board”) and the Compensation Committee of the Board
(“Compensation Committee”). The 2018 Bonus Program is designed to align
compensation with company and individual performance.
All Company employees, including NEOs, are eligible for quarterly performance
bonuses under the 2018 Bonus Program, based on individual and company
performance toward pre-approved goals. The quarterly bonus payout for each
eligible employee is determined based on the employee’s eligible salary on a
quarterly basis, multiplied by their bonus target (as a % of base salary),
multiplied by a personal performance factor, multiplied by a company performance
factor. The personal performance factor ranges from 0 to 1.2, and company
performance factor ranges from 0 to 1. Quarterly bonus payouts may range from 0
to 150% of the figure yielded by the above formula, depending upon Company
performance toward profitability targets in the applicable quarter. No quarterly
bonuses are payable if any of the following occur: quarterly Company profit
before taxes measured on a non-GAAP basis and not including projected bonus
payments falls below $500,000; the company performance factor falls below .65 in
the quarter; or, on an individual basis, if an employee fails to set approved
goals for the quarter or achieves a personal performance factor of 0.
The Compensation Committee retains final discretion over and must approve all
payments under the 2018 Bonus Program. The Compensation Committee may in its
discretion award all or a portion of earned 2018 bonuses to NEOs and other
employees in the form of restricted stock units. The Compensation Committee has
the authority to make changes to the terms and conditions of the 2018 Bonus
Program at any time.







